UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7945


DARRELL LEE YOUNG,

                  Petitioner - Appellant,

             v.

LARRY DAIL,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Senior District Judge. (5:08-cv-00087-GCM)


Submitted:    February 19, 2009             Decided:   February 25, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell Lee Young, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darrell Lee Young seeks to appeal the district court’s

order   dismissing        his    28     U.S.C.        § 2254     (2000)      petition          as

untimely filed.         The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                               See 28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue    absent    “a     substantial          showing    of    the    denial       of    a

constitutional        right.”          28    U.S.C.      § 2253(c)(2)        (2006).           A

prisoner      satisfies         this        standard      by     demonstrating            that

reasonable      jurists       would     find      that    any     assessment         of     the

constitutional        claims    by     the    district     court      is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   See Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                     We

have independently reviewed the record and conclude that Young

has not made the requisite showing.                        Accordingly, we deny a

certificate      of    appealability           and     dismiss       the    appeal.            We

dispense      with    oral      argument       because      the      facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED



                                              2